 In the Matter of THE REGINA CoRPORATIoNandREGINAEriPIAYEEs' "ASSOCIATIONCase No. 2-R-4689.-Decided July 1, 1944Bailey cQ Schenck,byMr. George B. Bailey,of Newark, N. J., forthe Company.Mr. Victor H. Eichhorn,of Elizabeth, N. J., for the Association.Mr. Thomas I. Parsonnet,ofNewark, N. J., for the MetalPolishers.Isserman, Isserman cQ Kapelsohn,byMr. Sol D. Kapelsghn,ofNewark, N. J., for the I. A. M.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Regina Employees' Association,herein-called the Association, alleging that a question affecting com-merce had arisen concerning they representation of employees of TheRegina Corporation, Rahway, ,New Jersey, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before David H. Werther, Trial Ex-aminer.Said hearing was held at Newark, New Jersey, on May 25,1944.The Company, the Association, and International Associa-tion of Machinists, District 47; herein called the I. A. -M., and-theMetal Polishers, Buffers, Platers and. Helpers International Union,Local 44, herein called the Metal Polishers, appeared and partici-pated.All parties were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial erroi and' are hereby affirmed:All partieswere afforded an opportunity to file briefs with the Board.,Upon the entire record in the case, the Board makes the following:57 N. L.R. B., No. 2.4 THE REGINA CORPORATIONFINDINGS OF FACT1.THE BUSINESSOF THE COMPANY,The Company is engaged in the manufacture of fuses at its planein Rahway, New Jersey.During the past year it purchased morethan$500,000 worth of raw materials, approximately 90 percent ofwhichcame fromoutside the State of New Jersey.During the sameperiod -it sold more than $1,000,000 worth of its finished product, 90percent ofwhich it shipped to points outside the State of New Jersey.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDReginaEmployees' Association is an unaffiliated labor organizationadmitting to membership employees of the Company'International Association of Machinists, District 47, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.Metal Polishers, Buffers, Platers and Helpers International Union,Local 44, affiliated with the American Federation of Labor, is a labororganizationadmitting to membership -employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONPursuant to an agreement between the Company and the AmericanFederation of Labor, a consent election was held on May 7, 1943, amongthe' production and maintenance employees of the Company to deter-mine whether the employees desired the American Federation of Laborto, represent them in collective bargaining with the Company.TheAmerican Federation of Labor won the election and thereupon desig-nated the I. A. M. and the Metal Polishers as having' jurisdiction over1The I. A. M. and, the Metal Polishers contend that the Association is not a labor organi-zation within the meaningof the Actand therefore has no standing in this proceeding.Therecord shows that after consultation with an attorney,a group of the Company's em-ployees held a general meeting atwhich the50 employees attending voted to form an inde-pendent union.Thereafter,petitions designating the Association as bargaining repre-sentative were prepared and circulatedAlthough theAssociation has no constitution, nobylaws, and no permanent officers, it functions through anexecutivecommittee which wasselectedto negotiatewiththe Company relativeto hours,wages, conditions of employment,etc.Underthe Act, a labororganization need not of necessity have all of the formalattributes commonly associated with such organizations.Section 2 (5) of the Act defines"labor organization"as follows:"The term'labor organization'means any organization ofany kind, or any agency or employee representationcommitteeor plan, in which employeesparticipate and which exists for the purpose,in uuhole or in part, of dealing with employersconcerning grievances,labor disputes,wages, rates of pay,hours of employment, or condi-tions of work"Since the Association exists for the purpose set forth in the foregoingdefinition,we find that it is a labor organizationwithin themeaning of the ActMatterof A P. Steiner et at.,43 N. L R.B 1384;Matter of Atlas Powder Company, Zapon Divi-sion,43 N L.R. B. 757;Matter of George W. Borg Corporation,25 N. L. R. B. 481. 6DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDthe Company's employees.These two unions jointly commenced ne-gotiations with the Company and a contract was signed on September115, 1943, subject to approval by the War Labor Board.The latter ap-proved the contract on November 12, 1943.By its terms the contractwas made retroactive to May 15, 1943, and was to terminate on May15, 1944.The contract further provided, that in the event either party,desired to negotiate a renewal 30 days' notice must be given to thateffect.On March 24, 1944, the Association served notice in writingupon the Company that it represented 'a majority of its employees andrequested that a new contract be negotiated to replace the one aboutto expire.Notwithstanding this notice, the Company on April 13,1944, signed an agreement with the I. A. M. and the Metal Polishersrenewing the old contract with minor changes for an additional year,to May 15, 1945.The I. A. M. and the Metal Polishers, citingMatter of Allis-Chalmers Manufacturing Company 2andMatter of Kennecott Cop-per Corporation'scontend that in the interest of stable labor rela-tions and as the result of their prior certification, they should bepermitted to enjoy an undisturbed contract relationship with the Com-pany for at least 1 year from the date of signing of the original con-tract.In those cases, the Board was confronted with situationswherein to 'hold an election might have unfairly deprived a recentlycertified or recognized representative of a reasonable opportunity toobtain for,the employees the benefits to be derived from its exclusive,bargaining status.In the instant case, any delay occasioned by com-pliance with the procedures prescribed by the National War LaborBoard was clearly without prejudice-to the I. A. M. and the MetalPolishers;' the contract specifically provided that its provisions wereto be retroactively effective as of May 15, 1943, and it is thus apparentthat the certification has culminated in a collective agreement whichhas run the full contractual term.Under these circumstances, we seeno reason to depart from the Board's well-established principle thata contract negotiated or renewed with knowledge of conflicting claimsto representation cannot operate as a bar to a present determination ofrepresentatives.Accordingly, we find that neither the 1943 contractnor the 1944 renewal thereof constitutes a bar to the instantproceeding .4,250NLRB3063 51 N. L. R B. 1140.4 SeeMatterof InternationalHarvester Company;55 N L. R B 497; -Matter of LandisMachine Company,54 N L R' B 1440;Matter of MacClatchse ManufacturingCompany,53 N L R B 1268,Matter of Fort Dodge Creamery Company,53 N. L R B 928;Matterof Columbia I'rotektositeCo, Inc,53 N L R B 560;Matterof Leonard-Burke Company,51 N L. R B. 1424;Matter of Wisconsin Steel Works,International Harvester Company,53N.LRB 734. THE REGINA CORPORATION7The statement of a Field Examiner, introduced into evidence atthe hearing, indicates that the Association represents a substantialnumber of employees in the unit hereinafter found appropriate.5We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accordance with the agreement of the parties,that all production and maintenance employees of the Company at itsRahway plant, including shipping-room employees, toolroom attend-ants, production clerks, and inspectors, but excluding office and cleri-cal employees, guards, foremen, and 'all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute. a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act .6V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection?DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations6The Field Examiner reported that the Association submitted 118 undated petitions andthat the names of 110 of these also appeared on the Company's pay roll of April 8, 1944,which contained the names of 304 employees in the appropriate unit. The I. A. M. and theMetal Polishers urge that the petition be dismissed because of the Trial Examiner's refusalto require the Association to produce its designations for verification of signatures thereon.As we have repeatedly held, the submission of membership designations is an administrativerequirement to enable the Board to make a preliminary determination as to whether thepetitioner has a sufficient interest to justify the Board in proceeding with an investigationof representatives.The Board, therefore, does not permit opposing parties to question theapparent authenticity of such representation showing.Matter of Atlas Powder Company,Zapon Division,43 N. L. It. B.757; Matter of II. G. Bill Stores, Inc.,39 N. L. It. B. 874.6The unit is substantially the same as that agreed to by the parties in the consent elec-tion of May 7, 1943, 2-R-3976, and subsequently covered in the contract between theCompany and the 1. A. M., and the Metal Polishers.T The Association requested that it be designated on the ballot as "Independent"; theI.A.M. and Metal Polishers requested that they appear jointly on one line under thedesignation "A. F. L."Both requests are granted.However, any certification will de-scribe the organization as indicated in Section II, above, and the I. A. M. and the MetalPolishers will be named jointly in the event they win the election.S 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Regina Cor-poration, Rahway, New Jersey, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe 'United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause, and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be representedby the A. F. L. or by Independent, for the purposes of collective bar-gaining, or by neither.